

115 S453 IS: Agency PAYGO for Greenhouse Gases Act
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 453IN THE SENATE OF THE UNITED STATESFebruary 27, 2017Mr. Flake (for himself, Mr. McCain, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to include in any proposed rule
			 that limits greenhouse gas emissions and imposes increased costs on other
			 Federal agencies an offset from funds available to the Administrator for
			 all projected increased costs that the proposed rule would impose on other
			 Federal agencies.
	
 1.Short titleThis Act may be cited as the Agency PAYGO for Greenhouse Gases Act.
		2.Offsets for
			 increased costs to Federal agencies for regulations limiting greenhouse
			 gas
			 emissions
			(a)In
 generalIf the Administrator of the Environmental Protection Agency proposes a rule that limits greenhouse gas emissions and imposes increased costs on one or more other Federal agencies, the Administrator shall include in the proposed rule an offset from funds available to the Administrator for all projected increased costs that the proposed rule would impose on other Federal agencies.
			(b)No
 offsetsIf the Administrator proposes a rule that limits greenhouse gas emissions and imposes increased costs on one or more other Federal agencies but does not provide an offset in accordance with paragraph (1), the Administrator may not finalize the rule until the promulgation of the final rule is approved by law.
 (c)RestrictionNotwithstanding any other provision of law, if the Administrator of the Environmental Protection Agency proposes a rule described in subsection (a)—
 (1)a Federal agency on which the rule imposes increased costs may not pass the costs imposed by the rule onto any rate payer of the Federal agency; and
 (2)the proposed rule— (A)shall be considered to be a rule that imposes increased costs on a Federal agency; and
 (B)shall be subject to this section.